1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   P.I.C. INTERNATIONAL, INC., d.b.a.                  Case No.: 19cv734-BEN-LL
     H2Odyssey,
12
                                        Plaintiff,       NOTICE AND ORDER FOR EARLY
13                                                       NEUTRAL EVALUATION
     v.                                                  CONFERENCE AND CASE
14
                                                         MANAGEMENT CONFERENCE
     GOOPER HERMETIC, LTD., et al.
15
                                    Defendants.
16
17
           IT IS HEREBY ORDERED that an Early Neutral Evaluation (“ENE”) of your case
18
     will be held on July 18, 2019 at 1:30 p.m. in the chambers of the Honorable Linda Lopez,
19
     United States Magistrate Judge, located at 221 West Broadway, Suite 2140, San Diego,
20
     California 92101.
21
           The following are mandatory guidelines for the parties preparing for the Early
22
     Neutral Evaluation Conference.
23
          1.      Purpose of Conferdence: The purpose of the ENE is to permit an informal
24
     discussion between the attorneys and the settlement judge of every aspect of the lawsuit in
25
     an effort to achieve an early resolution of the case. All conference discussions will be
26
     informal, off the record, privileged, and confidential.      Counsel for any non-English
27
     speaking party is responsible for arranging for the appearance of an interpreter at the
28

                                                     1
                                                                                    19cv734-BEN-LL
1    conference.
2         2.       Personal Appearance of Parties Required: All parties, adjusters for insured
3    parties, and other representatives of a party having full and complete authority to enter into
4    a binding settlement, and the principal attorneys responsible for the litigation, must be
5    present in person and legally and factually prepared to discuss settlement of the case.
6    Counsel appearing without their clients (whether or not counsel has been given settlement
7    authority) will be cause for immediate imposition of sanctions and may also result in the
8    immediate termination of the conference. Counsel for a government entity is excused from
9    this requirement so long as the government attorney who attends the ENE conference (1)
10   has primary responsibility for handling the case, and (2) may negotiate settlement offers
11   which the attorney is willing to recommend to the government official having ultimate
12   settlement authority.
13         Unless there is good cause, persons required to attend the conference pursuant to this
14   Order shall not be excused from personal attendance. In and of itself, having to travel a
15   long distance to appear in person is not “good cause.” Motions seeking a waiver of the
16   personal appearance requirement must establish good cause and be filed at least
17   seven (7) days prior to the conference. Failure to appear at the ENE conference will be
18   grounds for sanctions.
19        3.       Full Settlement Authority Required: In addition to counsel who will try the
20   case, a party or party representative with full settlement authority1 must be present for the
21
22
     1
23     “Full settlement authority” means that the individuals at the settlement conference must
     be authorized to explore settlement options fully and to agree at that time to any settlement
24   terms acceptable to the parties. Heileman Brewing Co. v. Joseph Oat Corp., 871 F.2d 648,
25   653 (7th Cir. 1989). The person needs to have “unfettered discretion and authority” to
     change the settlement position of a party. Pitman v. Brinker Int’l, Inc., 216 F.R.D. 481,
26   485-86 (D. Ariz. 2003). The purpose of requiring a person with unlimited settlement
27   authority to attend the conference contemplates that the person's view of the case may be
     altered during the face to face conference. Id. at 486. A limited or a sum certain of
28   authority is not adequate. See Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595-97 (8th
                                                   2
                                                                                     19cv734-BEN-LL
1    conference.    In the case of a corporate entity, an authorized representative of the
2    corporation who is not retained outside counsel must be present and must have
3    discretionary authority to commit the company to pay an amount up to the amount of the
4    Plaintiff's prayer (excluding punitive damages prayers). The purpose of this requirement
5    is to have representatives present who can settle the case during the course of the
6    conference without consulting a superior.
7         4.       Confidential ENE Statements Required: On or before July 10, 2019, the
8    parties shall submit via email or hand delivery, confidential statements no more than ten
9    (10) pages2 in length directly to the chambers of the Honorable Linda Lopez.3 These
10   confidential statements shall not be filed or served on opposing counsel. Each party's
11   confidential statement must include the following:
12                 a.    A brief description of the case, including a chronology of the relevant
13   facts and a statement of the principal factual disputes;
14                 b.    A brief description of the legal claims, counterclaims, and defenses
15   asserted, and a statement of the principal contested legal disputes, including references to
16   relevant statutes and legal authority;
17                 c.    A specific and current demand or offer for settlement addressing all
18   relief or remedies sought. If a specific demand or offer for settlement cannot be made at
19   the time the brief is submitted, then the reasons therefore must be stated along with a
20   statement as to when the party will be in a position to state a demand or make an offer. A
21   general statement that a party will “negotiate in good faith” is not a specific demand or
22   offer contemplated by this Order. It is assumed that all parties will negotiate in good faith;
23
24
25   Cir. 2001).
26   2
      The parties shall not append attachments or exhibits to the ENE statement.
     3
27    If hand delivering, please send the document to the Honorable Linda Lopez c/o the Clerk’s
     Office, U.S. District Court, Southern District of California, 333 West Broadway, Suite 420,
28   San Diego, California 92101.
                                                   3
                                                                                     19cv734-BEN-LL
1    and
2                 d.        A brief description of any previous settlement negotiations, mediation
3    sessions, or mediation efforts.
4          5.     New Parties Must be Notified by Plaintiff or Plaintiff's Counsel: Plaintiff
5    or his counsel shall give notice of the ENE to parties responding to the complaint after the
6    date of this notice.
7          6.     Case Management Conference: In the event the case does not settle during
8    the ENE, the Court will conduct an Initial Case Management Conference. In preparation
9    for this conference, the parties must
10                a.        Meet and confer pursuant to Federal Rule of Civil Procedure 26(f) no
11   later than June 27, 2019.
12                b.        File a Joint Discovery Plan on the CM/ECF system no later than July
13   10, 2019. Agreements made in the Joint Discovery Plan will be treated as binding
14   stipulations that are effectively incorporated into the Court’s Case Management Order. The
15   Joint Discovery Plan must be one document and must address each item identified in
16   Federal Rule of Civil Procedure 26(f)(3). In addition, the discovery plan must include:
17                       i.       Service: A statement as to whether any parties remain to be
18   served and, if so, a proposed deadline for service;
19                      ii.       Amendment of Pleadings: The extent to which parties, claims,
20   or defenses are expected to be added or dismissed and a proposed deadline for amending
21   the pleadings;
22                     iii.       Protective Order: Whether a protective order is contemplated
23   to cover the exchange of confidential information and, if so, the date by which the proposed
24   order will be submitted to the Court;
25                     iv.        Privilege: The procedure the parties plan to use regarding claims
26   of privilege and whether an order pursuant to Federal Rule of Evidence 502 will be sought;
27                      v.        Evidence Preservation: Whether the parties have discussed
28   issues related to the preservation of relevant evidence and if there are areas of

                                                     4
                                                                                     19cv734-BEN-LL
1    disagreement, how the parties are resolving them;
2                       vi.     Electronic Discovery: In addition to the requirements set forth
3    in Federal Rule of Civil Procedure 26(f)(3)(C), the parties must describe their agreements
4    regarding methodologies for locating and producing electronically stored information and
5    the production of metadata, and must identify any issues or agreements regarding
6    electronically stored information that may not be reasonably accessible (see Fed. R. Civ.
7    P. 26(b)(2)(B));
8                       vii.    Discovery: In addition to the requirements of Federal Rule of
9    Civil Procedure 26(f)(3)(B), the parties must describe the discovery taken to date (if any),
10   any proposed limitations or modifications of the discovery rules, and any identified
11   discovery disputes;
12                     viii.    Related Cases: Any related cases or proceedings pending before
13   another judge of this court, or before another court or administrative body;
14                      ix.     Scheduling: Proposed dates for fact discovery cutoff, expert
15   designations, expert disclosures, expert discovery cutoff, filing of dispositive motions,
16   filing class certification motion (if class is alleged), pretrial conference and trial;
17                       x.     Professional Conduct: Whether all attorneys of record for the
18   parties have reviewed Civil Local Rule 83.4 on Professionalism; and
19                      xi.     Miscellaneous: Such other matters as may facilitate the just,
20   speedy and inexpensive disposition of this matter.
21                c.       Exchange initial disclosures pursuant to Federal Rules of Civil
22   Procedure 26(a)(1)(A-D) no later than July 11, 2019.
23        7.      Requests to Continue an ENE Conference: Local Rule 16.1(c) requires that
24   an ENE take place within forty-five (45) days of the filing of the first answer. Requests to
25   continue ENEs are rarely granted. However, the Court will consider formal, written, ex
26   parte requests to continue an ENE conference when good cause exists that make a
27   continuance appropriate. In and of itself, having to travel a long distance to appear in
28   person is not “good cause.” Any request must be filed with the Court and served on

                                                     5
                                                                                        19cv734-BEN-LL
1    opposing counsel. Absent good cause, requests for continuances will not be considered
2    unless submitted in writing no fewer than seven (7) days prior to the scheduled
3    conference.
4          IT IS SO ORDERED.
5    Dated: May 24, 2019
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               6
                                                                             19cv734-BEN-LL
1                        NOTICE OF RIGHT TO CONSENT TO TRIAL
2                   BEFORE A UNITED STATES MAGISTRATE JUDGE
3
4          In accordance with the provisions of 28 U.S.C. § 636(c), you are hereby notified that
5    a U.S. Magistrate Judge of this district may, upon the consent of all parties, on Form 1A
6    available in the Clerk's Office, conduct any or all proceedings, including a jury or non-jury
7    trial, and order the entry of a final judgment. Plaintiff or his counsel shall be responsible
8    for obtaining the consent of all parties, should they desire to consent.
9          You should be aware that your decision to consent or not to consent is entirely
10   voluntary and should be communicated solely to the Clerk of Court. Only if all parties
11   consent will the Judge or Magistrate Judge to whom the case has been assigned be informed
12   of your decision.
13         Judgments of U.S. Magistrate Judges are appealable to the U.S. Court of Appeals in
14   accordance with this statute and the Federal Rules of Appellate Procedure.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   7
                                                                                    19cv734-BEN-LL
